NUMBER 13-15-00246-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

STRIPES LLC,                                                                  Appellant,

                                             v.

HAZZEM MRAYYAN,                                                                Appellee.


              On appeal from the County Court at Law No. One
                         of Nueces County, Texas.


                                        ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam
       On June 1, 2015 this Court granted appellant Stripes LLC’s motion for an

emergency stay pending appeal of a hearing set for June 4, 2015 on appellee’s motion

to lift the trial court’s previous order staying the case pending binding arbitration. At this

Court’s request, appellee filed a response the same day.
       Appellant argues that if the trial court rules on appellee’s motion then it will interfere

with this Court’s jurisdiction over appellant’s appeal of the temporary injunction.

However, the Supreme Court of Texas discourages postponing a trial on the merits

while awaiting rulings on an appeal of a temporary injunction “absent compelling

circumstances.” Coal. of Cities for Affordable Util. Rates v. Third Court of Appeals, 787
S.W.2d 946, 947 (Tex.1990) (per curiam); see TEX. R. CIV. P. 683 (“The appeal of a

temporary injunction shall constitute no cause for delay of the trial”). Appellant makes

several arguments regarding the possible effect of the trial court’s decision on the merits

of appellee’s motion, but an appeal of a temporary injunction may not be used to obtain

an advance decision on the merits of a case. In re Tex. Bd. of Pardons & Paroles, 989
S.W.2d 360, 362 (Tex. 1998) (orig. proceeding); Iranian Muslim Org. v. City of San

Antonio, 615 S.W.2d 202, 208 (Tex.1981).

       The Court, having examined and fully considered the motion for emergency stay,

appellee’s response, and the exhibits attached to both documents, is of the opinion that

the stay should be lifted. Accordingly, the stay imposed by our order of June 1, 2015

is hereby LIFTED.

       IT IS SO ORDERED.

                                                            PER CURIAM


Delivered and filed the
4th day of June, 2015.